DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-20) in the reply filed on 1/24/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oval Medical Technologies Limited (WO2012/073032; hereafter Oval).
In regard to claim 1, Oval discloses a variable fill drug delivery device (see entire device in Figure 1a; “variable fill” is a functional limitation), comprising: a container (10) configured to store a user-selectable amount of a therapeutic agent (12); a plunger (14) 

    PNG
    media_image1.png
    1014
    648
    media_image1.png
    Greyscale


In regard to claim 10, Oval discloses wherein the clutch spring is a radial torsion spring (see page 9, lines 20-21).
In regard to claim 14, Oval discloses a variable fill drug delivery device (see entire device in Figure 1a; “variable fill” is a functional limitation), comprising: a container (10) configured to store a user-selectable amount of a therapeutic agent (12); a plunger (14) positioned in the container; and an infusion engine (triggering and drive mechanisms of portions 50 and 40; see page 9, lines 6-13) coupled to the plunger, the infusion engine including: a flexure beam housing (base of retaining arms 24 or alternatively locking component 60) including a first arm and a second arm (arms 24 or alternatively legs of locking component 60; see page 10, lines 3-20); a clutch spring (22) positioned around a base of a fixed thrust component (see annotated drawing above) and coupled to the flexure beam housing (via other structures), wherein: the clutch spring (22) is configured to attach to the base of the fixed thrust component after the container is filled with the user-selectable amount of the therapeutic agent (see annotated figure below; the spring 22 is always positioned on the base; see Figure 1a for the recited contact in a filled state), and the infusion engine is configured to: retain the plunger (14) prior to activation of the variable fill drug delivery device (see Figure 1a), release the plunger after activation of the variable fill drug delivery device, and drive the plunger from a first position (see position in Figure 1a) within the container to a 
In regard to claim 17, Oval discloses further comprising: a release component (26) configured to rotate when the variable fill drug delivery device is activated (functional limitation; device as a whole is rotatable when activated; applicant is encourage to recite more structure and interaction of parts during the activation).
In regard to claim 18, Oval discloses wherein: the fixed thrust component is configured to rotate about a central axis of the fixed thrust component when the release component (26) rotates (functional limitation; device as a whole is rotatable when activated).
In regard to claim 19, Oval discloses further comprising: a release coupler (26) configured to rotate with a spline shaft (see annotated figure above) of the fixed thrust component (functional limitation; device as a whole is rotatable when activated).
In regard to claim 20, Oval discloses wherein the release coupler (26) is shaped to have a first length in a first direction and a second length in a second direction perpendicular to the first direction, wherein the first length is larger than the second length (26 has a greater length than width; the width being the second length in the perpendicular direction; see Figure 1a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,441,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Allowable Subject Matter
Claims 3-9, 11-13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. ***Allowability is predicated upon resolution of the double patenting rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783